7
          Fill in this information to identify your case:                                                                                FILED USBG GLRK PHM
                                                                                                                                           2019 JAN28 PM2:52
          United States Bankruptcy Court for the:
          District of Arizona

          Case num (
                                .-                                        Chapteryou arefiling under:

                                      00956                               d Chapter?
                                                                          a Chapter 11
                                                                          a Chapter12
                                                                          0 Chapter13                                                  Q Check ifthis Is an
                                                                                                                                          amended filing


        Official Form 101
           oluntary                   eti ion                    r ndividuals                           iling for                       pt                    12/17

        The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case togethei^-called a
        joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a-car,"
        the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
        Debtor2 to distinguish betweenthem. In joint cases, one ofthe spouses must report information as Debtor1 and the other as Debtor2. The
        same person must be Debtor 1 in all of the forms.
        Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
        Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
        (if known). Answerevery question.


        Parti:      IdentityYourself

                                             About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
        1. Your full name

            Write the name that is on your   Alexandra                                                        N/A
            govemment-issued picture
                                             First name                                                       Rrst name
            identification (for example,
            your driver's license or         Kate
            passport).                       Middle name                                                      Middle name
                                             Greenwood
            Bring your picture
            identificationto your meeting    Last name                                                        Last name
            with the frustee.                N/A
                                             Suffix (Sr., Jr., II, III)                                       SufRx(Sr., Jr., N, IN)




        2. All other names you               N/A                                                              N/A
           have used in the last 8           Flret name                                                       First name
           years
            Include your married or          Middle name                                                      Middle name
            maiden names.
                                             Last name                                                        Last name




                                             First name                                                       Rrst name


                                             Middle name                                                      Middle name


                                             Last name                                                        Last name




    I 3. Only the last 4 digits of           xxx - xx - 5                                                    XXX      -    XX -
           your Social Security
           number or federal                 OR                                                              OR
           IndividualTaxpayer
    !      Identification number             9 XX - XX -                                                     9xx - xx -
    I      (ITIN)
        Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                page 1



                Case 2:19-bk-00936-BKM                              Doc 1 Filed 01/28/19 Entered 01/28/19 14:53:38                                   Desc
                                                                        Petition Page 1 of 7
 Debtor 1
              Alexandra Kate Greenwood                                                                 Case number(ifknown)
                           Middle Name




                                         About Debtor 1:                                                    About Debtor 2 (Spause Only in a Joint Case):


; 4. Any business names
     and Employer                        Bl I havenotusedanybusinessnamesorEINs.                            61 I havenotusedanybusinessnamesorEINs.
     Identification Numbers
    (EIN) you have used in                                                                                   N/A
    the last 8 years                     Business name                                                      Business name

    Include trade names and
    doing businessas names               Business name                                                      Business name




                                         EIN                                                                EIN


                                         EIN                                                                EIN




s. Where you live                                                                                           If Debtor 2 lives at a different address:



                                         758 S Gentry                                                       N/A
                                         Number          Street                                             Number           Street




                                         Mesa                                      AZ        85204
                                         City                                     State     ZIP Code        City                                     State      ZIP Code

                                         Maricopa
                                         County                                                             County


                                         If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                        any notices to this mailing address.

                                         N/A                                                                N/A
                                         Number          Street                                             Number           Street



                                         P. O. Box                                                          P. O. Box


                                         City                                     State     ZIPCode         City                                     State      ZIP Code




6. Whyyou are choosing                   Check one:                                                         Check one:

    this districtto file for
    bankruptcy
                                         8l Overthelast 180daysbeforefilingthispetition,                    Q Overthelast180daysbeforefilingthispetition,
                                                I have lived in this district longer than in any                   I have lived in this district longerthan in any
                                                other district,                                                   other district,

                                         Q I haveanotherreason. Explain.                                    Q I haveanotherreason. Explain.
                                                (See 28 U.S.C. § 1408.)                                            (See 28 U. S. C. § 1408.)




  Official Form 101                                   Voluntary Petition for Individuals Filingfor Bankruptcy                                          page 2



        Case 2:19-bk-00936-BKM                               Doc 1 Filed 01/28/19 Entered 01/28/19 14:53:38                                                  Desc
                                                                 Petition Page 2 of 7
Debtori      Alexandra   Kate   Greenwood                                                  Case number w Known)




Part 2:    Tell the Court About Your Bankmptey Case


7. The chapter of the           Checkone. (For a bhefdescription of each, see Notice Required by 11 U. S.C. § 342(b) for IndividualsFiling
   Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and checkthe appropriate box.
   are choosing to file
   under
                                a Chapter 7
                                l-l Chapter 11
                                I-I Chapter12
                                a Chapter13

a. How you will pay the fee     Q I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                    local court for more details about how you may pay. Typically, if you are paying the fee
                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                   submitting your payment on your behalf, your attorney may pay with a credit card or cheek
                                   with a pre-printed address.

                                Q I need to paythe fee in installments. Ifyou choose this option, sign and attach the
                                    AppljcgitiQn for Indivicluals tQ Pay The Filing Fee in Installments (Official Form 103A),

                                Bl I requestthatmyfee bewaived(You mayrequestthisoptiononlyifyouarefilingforChapter7.
                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                   less than 150% of the official poverty line that applies to yourfamily size and you are unableto
                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                    Chapter7 Filing Fee Waived(Official Form 103B) and file it with your petition.


s. Have you filed for           a No
   bankruptcy within the
   last 8 years?                1.3 Yes. District                                  When                     Case number
                                                                                          MM/ DD/YYYY
                                          District                                 When                     Case number
                                                                                          MM/ DD/YYYY

                                          District                                 When                     Case number
                                                                                          MM/ DD/YYYY



10. Are any bankmptcy           El No
    cases pending or being
   filed by a spouse who is     Q Yes. Debtor                                                               Relationshipto you
   not filing this casewith               Oistrict                                 When                     Case number, if known
   you, or by a business                                                                  MM/DD /YYYY
   partner, or by an
   affiliate?
                                          Debtor                                                            Relationship to you

                                          District                                 When                     Case number, if known
                                                                                          MM / DD / YYYY



11. Do you rent your            BlNo. Goto line 12.
   residence?                   Q Yes. Hasyourlandlordobtainedan evictionjudgmentagainstyou?
                                          Q No. Go to line 12.
                                          D Yes.F\t\ ou/tInitialStatementAboutanEvictionJudgmentAgainstYou(Farm 101A)andfileit as
                                               part of this bankruptcy petition.




 Official form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                  page3



      Case 2:19-bk-00936-BKM                         Doc 1 Filed 01/28/19 Entered 01/28/19 14:53:38                                   Desc
                                                         Petition Page 3 of 7
Debtor 1       Alexandra (<ate Greenwood                                                        Case number wiinovm)




Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor        t3 No. Go to Part 4.
    of any full- or part-time
    business?                        Q Yes. Nameandlocationofbusiness
   A sole proprietorship is a
   business you operate as an
   individual, and is not a                   Name of business, if any
   separate legal entity such as
   a corporation, partnership, or
                                              Number      Street
   LLC.
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                               City                                                     State          ZIP Code


                                              Check the appropriate box to describe your business:

                                              Q HealthCareBusiness(asdefinedin 11 U.S.C. § 101(27A))
                                              1-1 SingleAssetReal Estate(asdefinedin 11 U.S.C. § 101(51B))
                                              Q Stockbroker(asdefinedin 11 U.S.C. § 101(53A))
                                              1-1 Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              LI Noneofthe above


13. Are you filing under             Ifyou are filing under Chapter 11, the court must know whether you are a small business debtor so that it
   Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
   Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
   are you a sma// business          any of these documents do not exist, follow the procedure in 11 U. S. C. § 1116(1 KB).
   debtor?
                                     Q No. I am notfilingunderChapter11.
   For a definition of small
   business debtor, see              1-1 No. I amfiling under Chapter 11, but I am NOTa small business debtoraccording to the definition in
   11U.S-C. g101(51D).                        the Bankruptcy Code.

                                     Q Yes. I amfilingunderChapter11 and I ama smallbusinessdebtoraccordingtothedefinitioninthe
                                              Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any           a No
    property that poses or is
    alleged to pose a threat         a Yes.    What is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs                         Ifimmediateattentionisneeded,whyisitneeded?H0meISin Foreclosure.
   immediate attention?
   Forexample, do you own                                                Auction date is in March 2019.
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                               Whereistheproperty? 758 S Gentry
                                                                         Number        Street




                                                                         Mesa                                             AZ      85204
                                                                         City                                             State   ZIP Code


 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4


       Case 2:19-bk-00936-BKM                         Doc 1 Filed 01/28/19 Entered 01/28/19 14:53:38                                         Desc
                                                          Petition Page 4 of 7
Debtor 1        Alexandra Kate Greenwood                                                          Case number (iftnnwn




Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                    About Debtor2 (Spouse Only in a JointCase):
15. Tell the court whether
   you have received a
   briefing about credit             You must check one:                                                 You must check one:

   counseling.
                                     13 I receiveda briefingfromanapprovedcredit                         Q I receiveda briefingfrom anapprovedcredit
                                        counseling agencywithin the 180 days before I                       counseling agencywithin the 180 days before I
   The taw requires that you            filed this bankruptcypetition, and I received a                     filed this bankruptcypetition, and I received a
   receive a briefing about credit      certificate of completion.                                          certificateof completion.
   counseling before you file for
                                        Attach a copy ofthe certificateand the payment                      Attach a copy of the certificate and the payment
   bankruptcy. You must
                                        plan, if any, that you developed withthe agency.                    plan, if any, thatyou developed with the agency.
   truthfully check one ofthe
   following choices. If you         011receiveda briefingfromanapprovedcredit                          LI I receiveda briefingfroman approvedcredit
   cannot do so, you are not
                                        counseling agencywithinthe 180 days before I                        counseling agencywithin the 180 days before I
   eligible to file.                    filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                        certificate of completion.                                          certificate of completion.
   If you file anyway, the court        Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
   can dismissyour case, you            you MUSTfile a copy of the certificate and payment                  you MUSTfile a copy ofthe certificate and payment
   will lose whateverfiling fee         plan, if any.                                                       plan, if any.
   you paid, and your creditors
   can begin collection activities   Q I certifythatI askedforcreditcounseling                          Q I certifythatI askedforcreditcounseling
   again.                               services from an approved agency, but was                           services from an approved agency, but was
                                        unableto obtain those services during the 7                         unable to obtain those services during the 7
                                        days after I made my request, and exigent                           days after I made my request, and exigent
                                        circumstances merit a 30-daytemporary waiver                        circumstances merit a 30-daytemporarywaiver
                                        of the requirement.                                                 of the requirement.

                                        To askfor a 30-daytemporary waiverof the                            To askfor a 30-daytemporafy waiverofthe
                                        requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                        what efforts you made to obtainthe briefing, why                    whatefforts you madeto obtain the briefing, why
                                        you were unableto obtain it before you filed for                    you were unableto obtain it before you filed for
                                        bankruptcy, and what exigent circumstances                          bankruptcy, and whatexigent circumstances
                                        required you to flle this case,                                     required you to file this case.
                                        Your case may be dismissed ifthe court is                           Your case may be dismissed if the court is
                                        dissatisfiedwith your reasonsfor not receiving a                    dissatisfiedwithyour reasons for not receiving a
                                        briefing beforeyou filed for bankmptcy.                             briefing before you filed for bankruptcy.
                                        Ifthe court is satisfiedwith your reasons, you must                 If the court is satisfied with your reasons, you must
                                        still receive a briefingwithin 30 days after you file.              still receive a briefingwithin 30 days after you file.
                                        You must file a certificate from the approved                       You must file a certificate from the approved
                                        agency, along with a copy ofthe payment plan you                    agency, along with a copy of the payment plan you
                                        developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                        may be dismissed.                                                   may be dismissed.
                                        Any extension of the 30-daydeadlineis granted                       Any extension ofthe 30-daydeadline is granted
                                        only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                        days.                                                               days.

                                     1-1 I am not requiredto receivea briefingabout                     Q I am notrequiredto receivea briefingabout
                                        credit counseling because of:                                       credit counseling becauseof:

                                        Q Incapacity. I havea mentalillnessora mental                       Q Incapacity. I have a mental illness or a mental
                                                          deficiencythat makes me                                              deficiencythat makes me
                                                          incapableof realizing or making                                      incapable of realizingor making
                                                          rational decisions about finances.                                   rational decisions about finances.
                                        Q Disability. Myphysicaldisabilitycausesme                          Q Disability. Myphysicaldisabilitycausesme
                                                          to be unable to participate in a                                     to be unableto participate in a
                                                          briefing in person, by phone, or                                     briefing in person, by phone, or
                                                          through the internet, even after I                                   through the internet, even after I
                                                          reasonablytried to do so.                                            reasonablytried to do so.
                                        1-1Activeduty. I amcurrentlyon activemilitary                       Q Active duty. I am currently on active military
                                                          duty in a military combat zone.                                      duty in a military combatzone.
                                        If you believe you are not required to receive a                    If you believe you are not required to receive a
                                        briefingaboutcreditcounseling,you mustfile a                        briefing about credit counseling, you must file a
                                        motion for waiverof credit counseling with the court.               motion for waiverof credit counseling withthe court.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5



       Case 2:19-bk-00936-BKM                        Doc 1 Filed 01/28/19 Entered 01/28/19 14:53:38                                                 Desc
                                                         Petition Page 5 of 7
Debtor 1      Alexandra     Kate     Greenwood                                                 Case number (iftnown)




Part 6:     Answer These Questions for Reporting Purposes

                                   16a. Are your debts primarily consumer debts? Consumerdebtsaredefinedin 11 U.S.C. § 101(8)
16. What kind of debts do                as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                         Q No. Go to line 16b.
                                         a Yes. Go to line 17.
                                   l6b. Are your debts primarily business debts? Businessdebtsaredebtsthatyou incurredto obtain
                                         money for a business or investment or through the operation of the business or investment.
                                         Q No. Goto line 16c.
                                         Q Yes. Go to line 17.
                                   16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter??                      Q No. I amnotfilingunderChapter7. Goto line 18.
    Do you estimate that after S3 Yes. I am filing under Chapter 7. Doyou estimate that after anyexempt property is excluded and
    any exempt property is                    administrative expenses are paidthat funds will be availableto distribute to unsecured creditors?
    excluded and                              a No
    administrative expenses
    are paid that funds will be                  Yes
    available for distribution
   to unsecured creditors?

18. How manycreditors do           sa 1-49                                Q 1, 000-5, 000                              Q 25, 001-50, 000
   you estimate that you           Q 50-99                                a 5, 001-10, 000                             a 50, 001-100, 000
   owe?                            Q 100-199                              1-1 10,001-25,000                            Q More than 100,000
                                   Q 200-999

19. How much do you                Q $0-$50, 000                          Q $1,000,001-$10million                      Q   $500, 000, 001-$1 billion
    estimate your assets to        a $50, 001-$100, 000                   Q$10, 000, 001-$50 million                   a   $1, 000, 000, 001-$10 billion
    be worth?                      E3 $100, 001-$500, 000                 Q $50, 000, 001-$100 million                 Q   $10, 000, 000, 001-$50 billion
                                   Q $500, 001-$1 million                 Q $100,000,001-$500million                   Q   More than $50 billion

20. How much do you                Q $0-$50, 000                          a $1, 000, 001-$10 million                   a $500, 000, 001-$1 billion
   estimate your liabilities       a $50,001-$100,000                     Q$10, 000, 001-$50 million                   I-I $1,000,000,001-$10billion
   to be?                          21 $100, 001-$500, 000                 Q $50, 000, 001-$100 million                 Q $10, 000, 000, 001-$50 billion
                                   Q $500, 001-$1 million                 a $100,000,001-$500million                   Q More than $50 billion
Part 7:     Sign Below

                                   I have examinedthis petition, and I declare under penalty of perjury thatthe information provided is true and
For you                            correct.

                                   If I have chosento file under Chapter7, 1 am awarethat I may proceed, if eligible, under Chapter7, 11, 12, or 13
                                   of title 11, United States Code. I understand the reliefavailable under each chapter, and t chooseto proceed
                                   under Chapter7.
                                   If no attorney represents me and I did not pay or agree to pay someone whois not an attorney to help me fill out
                                   this document, I have obtained and read the notice required by 11 U. S. C, § 342(b).
                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                   with a bankmptcycasecan result in finesupto $250,000, oriffiprisonmentforupto 20 years, or both.
                                   18 U.S.C. §§ 152, 1341, 1519, a d 3571.
                                                                                                   -)
                                                                           ^c^^^
                                       Signatur of Debtor 1                                            Signature of Debtor 2

                                       Executed on
                                                       MM   / DO
                                                                      wci
                                                                    YYW
                                                                                                       Executed on
                                                                                                                       MM / DD     /YTTY


 Official Form 101                            Voluntary Petition for IndividualsFiling for Bankruptcy


       Case 2:19-bk-00936-BKM                      Doc 1 Filed 01/28/19 Entered 01/28/19 14:53:38                                                 Desc
                                                       Petition Page 6 of 7
Debtor 1
             Alexandra    Kate   Greenwood                                             Case number Wknam




Foryou if you are filing this     The law allows you, as an individual, to represent yourself in bankmptey court, but you
bankruptcywithout an              should understand that manypeople find it extremely difficult to represent
attorney                          themselves successfully. Because bankruptcyhas long-term financial and legal
                                  consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not           To be successful, you must correctly file and handleyourbankmptcy case. The rules are very
need to file this page.           technical, and a mistake or inaction may affect your rights. For example, your case may be
                                  dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                  hearing, or cooperate with the court, case tmstee, U. S- trustee, bankmptcy administrator, or audit
                                  firm if your case is selected for audit. If that happens, you could lose your right to file another
                                  case, or you may lose protections, includingthe benefit ofthe automaticstay.
                                  You must list all your property and debts in the schedules that you are required to file with the
                                  court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                  in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                  property or property claim it as exempt, you may not be gble to keep the property. The judge can
                                  also deny you a dischargeofati your debts ifyou do something dishonestin your bankruptcy
                                  case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                  cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                  Bankruptcyfraud is a serious crime; you could be fined and imprisoned.
                                  If you decide to file without an attorney, the court expects you to follow the mfes as if you had
                                  hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                  successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                  Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                  be familiar with any state exemption laws that apply.

                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                  consequences?
                                  Q No
                                  a Yes
                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                  inaccurate or incomplete, you could be fined or imprisoned?
                                  a No
                                  a Yes
                                  Did you pay or agree to pay someone who is not an attorney to help you fill out your bankmptcy forms?
                                  sa No
                                  Q Yes. Name of Person
                                            Attach Bankniptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                  have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                  attorney maycause me to lose my rights or property if I do not property handlethecase.

                                                                                        ).
                                   Signature of Debtor .1                                       Signatureof Debtor 2

                                  Date              (^ _Wf
                                                  MM/DD     /YYYY
                                                                                                Date
                                                                                                                MM/ DD/YYYY

                                  Contactphone 480-823-6869                                     Contact phone


                                  Cellphone       480-823-6869                                  Cell phone

                                  Email address alexandragreenwood@rocketmail.                  Email address




 Official Form 101                      VoluntaryPetition for Individuals Filing for Bankruptcy


      Case 2:19-bk-00936-BKM                  Doc 1 Filed 01/28/19 Entered 01/28/19 14:53:38                                        Desc
                                                  Petition Page 7 of 7
